             Case 1:20-cv-00553-JFR Document 27 Filed 09/21/20 Page 1 of 2




                           UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


 BARBARA ANDERSEN,                          )       Case No. 1:20-CV-00553-JFR
                                            )
       Plaintiff,                           )
                                            )
 vs.                                        )
                                            )
 UNKNOWN DEFENDANT, AND                     )
 FORREST FENN,                              )
                                            )
       Defendants.


                       NOTICE OF COMPLETION OF BRIEFING

          COMES NOW SOMMER KARNES & ASSOCIATES, LLP (Karl H. Sommer) on

behalf of Forrest Fenn, deceased, and submits this Notice of Completion of Briefing.

1.        On August 31, 2020, the undersigned filed a Motion for Protective Order (Doc.

17).

2.        On September 3, 2020, Plaintiff filed a Response to the Motion for Protective

Order (Doc. 18).

3.        On September 17, 2020, the undersigned filed a Reply in Support of Motion for

Protective Order (Doc. 24).

4.        The Motion for Protective Order (Doc 17) is now ready for hearing.

                                            Respectfully submitted,

                                            SOMMER KARNES & ASSOCIATES, LLP

                                            Attorneys for Forrest Fenn

                                            By: /s/Karl H. Sommer
                                                   Karl H. Sommer
                                                   Post Office Box 2476
                                                   Santa Fe, New Mexico 87504
                                                   (505) 989-3800
                                                   khs@sommerkarnes.com

                                                1
        Case 1:20-cv-00553-JFR Document 27 Filed 09/21/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

The undersigned certifies that a true copy of the foregoing Motion was submitted and
served via email this 21st day of September, 2020 to Plaintiff:

Barbara Andersen
Plaintiff, Pro Se
1220 W Sherwin, unit 1E
Chicago IL 60626
bandersen@andersen-law.com
                                   /s/ Karl H. Sommer
                                     Karl H. Sommer




                                         2
